IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. PD-1225-19



                                ORLANDO BELL, Appellant

                                                 v.

                                   THE STATE OF TEXAS

                       ORDER REGARDING REPRESENTATION
                              BURLESON COUNTY



               Per curiam.

                                           ORDER


       Appellant was convicted of failure to register as a sex offender in cause number 14,753 in

the 21st District Court of Burleson County. Appellant was sentenced to confinement for 50 years.

The court of appeals affirmed the judgment of the trial court, but reversed and remanded the case

to the trial court for a new punishment hearing. Bell v. State, No. 07-18-00173-CR (Tex. App. —

Amarillo, delivered July 24, 2019). The State’s petition for discretionary review was granted by this

Court on March 11, 2020. Appellant is entitled to representation before this Court at this time. See
Article 1.051(a)(d)(2), V.A.C.C.P. Appellant is without representation in this Court. Accordingly,

the trial court is ordered to determine if Appellant is currently represented by counsel, and if so, to

inform this court who represents Appellant. If Appellant is not currently represented by counsel and

desires counsel, the trial court must first determine whether Appellant is indigent. If the trial court

finds Appellant is indigent, that court shall appoint an attorney to represent Appellant before this

court in regard to PDR No. PD-1225-19, in accord with the provisions of Articles 1.051 and 26.04,

V.A.C.C.P. Any hearing conducted pursuant to this order shall be held within 30 days of the date

of this order. The trial court's order appointing counsel, any findings of fact, affidavits, or

transcription of the court reporter's notes and any other supplementation of the record shall be

returned to this court within 45 days of the date of this order.

IT IS SO ORDERED THIS THE 12TH DAY OF MARCH, 2020

DO NOT PUBLISH